 

Exhibit 10.3

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of May 26, 2020 (as
it may from time to time be amended and including all exhibits referenced
herein, this “Agreement”), is entered into by and between Foley Trasimene
Acquisition Corp., a Delaware corporation (the “Company”), Bilcar FT, LP, a
Delaware limited partnership (the “Bilcar Sponsor”), and Trasimene Capital FT,
LP, a Delaware limited partnership (the “Trasimene Sponsor”, and together with
the Bilcar Sponsor, the “Purchasers”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
the Company’s Class A common stock, par value $0.0001 per share (each, a “Class
A share”), and one-third of one redeemable warrant;

 

WHEREAS, each whole warrant entitles the holder to purchase one Class A share at
an exercise price of $11.50 per share, as set forth in the Company’s
Registration Statement on Form S-1, filed with the U.S. Securities and Exchange
Commission (the “SEC”), File Number 333-238135 (the “Registration Statement”),
under the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, the Purchasers have agreed to purchase an aggregate of 13,333,333
warrants (or 15,133,333 warrants in the aggregate if the over-allotment option
in connection with the Public Offering is exercised in full) (the “Private
Placement Warrants”), each Private Placement Warrant entitling the holder to
purchase one Class A share at an exercise price of $11.50 per Class A share, at
a price of $1.50 per warrant. Out of the total amount of Private Placement
Warrants, the Bilcar Sponsor has agreed to purchase an aggregate of 4,000,000
Private Placement Warrants (or 4,540,000 Private Placement Warrants in the
aggregate if the over- allotment option in connection with the Public Offering
is exercised in full), and the Trasimene Sponsor has agreed to purchase an
aggregate of 9,333,333 Private Placement Warrants (or 10,593,333 Private
Placement Warrants in the aggregate if the over- allotment option in connection
with the Public Offering is exercised in full).

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A.                  Authorization of the Private Placement Warrants. The Company
has duly authorized the issuance and sale of the Private Placement Warrants to
the Purchasers.

 

B.                  Purchase and Sale of the Private Placement Warrants.

 

(i)                  On the date of the consummation of the Public Offering or
on such earlier time and date as may be mutually agreed by the Purchasers and
the Company (the “IPO Closing Date”), the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, 13,333,333
Private Placement Warrants at a price of $1.50 per warrant for an aggregate
purchase price of $19,999,999.50 (the “Purchase Price”). The Purchasers shall
pay the Purchase Price by wire transfer of immediately available funds to the
Company, to the trust account, at a financial institution to be chosen by the
Company, maintained by Continental Stock Transfer & Trust Company, acting as
trustee, in accordance with the Company’s wiring instructions (the “Trust
Account”), at least one (1) business day prior to the IPO Closing Date. On the
IPO Closing Date, upon the payment by the Purchasers of the Purchase Price, by
wire transfer of immediately available funds to the Company, the Company, at its
option, shall deliver a certificate evidencing the Private Placement Warrants
purchased by each of the Purchasers on such date duly registered in each of the
Purchaser’s names to each of the Purchasers or effect such delivery in
book-entry form.

 

(ii)                On the date of any closing of the over-allotment option, if
any, in connection with the Public Offering or on such earlier time and date as
may be mutually agreed by the Purchasers and the Company (each such date, an
“Over-allotment Closing Date,” and each Over-allotment Closing Date (if any) and
the IPO Closing Date, being sometimes referred to herein as a “Closing Date”),
the Company shall issue and sell to the Purchasers, and the Purchasers shall
purchase from the Company, up to an aggregate of 1,500,000 Private Placement
Warrants, in the same proportion as the amount of the option that is then so
exercised, at a price of $1.50 per warrant for an aggregate purchase price of up
to $2,250,000 (if the over-allotment option in connection with the Public
Offering is exercised in full) (the “Over-allotment Purchase Price”). Each of
the Purchasers shall pay the Over-allotment Purchase Price in accordance with
the Company’s wire instruction by wire transfer of immediately available funds
to the Trust Account at least one (1) business day prior to such Over-allotment
Closing Date. On the Over-allotment Closing Date, following the payment by the
Purchaser of the Over-allotment Purchase Price by wire transfer of immediately
available funds to the Company, the Company, at its option, shall deliver a
certificate evidencing the Private Placement Warrants purchased by the Purchaser
on such date duly registered in the Purchaser’s name to the Purchaser, or effect
such delivery in book-entry form.

 



1

 

 

C.                  Terms of the Private Placement Warrants.

 

(i)                  Each Private Placement Warrant shall have the terms set
forth in a Warrant Agreement to be entered into by the Company and a warrant
agent on the IPO Closing Date, in connection with the Public Offering (the
“Warrant Agreement”).

 

(ii)                At the time of, or prior to, the closing of the Public
Offering, the Company and the Purchaser shall enter into a registration rights
agreement (the “Registration Rights Agreement”) pursuant to which the Company
will grant certain registration rights to the Purchaser relating to the Private
Placement Warrants and the Class A shares underlying the Private Placement
Warrants.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

 

A.                  Incorporation and Corporate Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and is qualified to do business in every
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on the financial condition, operating results or
assets of the Company. The Company possesses all requisite corporate power and
authority necessary to carry out the transactions contemplated by this Agreement
and the Warrant Agreement.

 

B.                  Authorization; No Breach.

 

(i)                  The execution, delivery and performance of this Agreement
and the Private Placement Warrants have been duly authorized by the Company as
of the IPO Closing Date. This Agreement constitutes the valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding in
equity or law). Upon issuance in accordance with, and payment pursuant to, the
terms of the Warrant Agreement and this Agreement, the Private Placement
Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms as of each Closing Date.

 

(ii)                The execution and delivery by the Company of this Agreement
and the Private Placement Warrants, the issuance and sale of the Private
Placement Warrants, the issuance of the Class A shares upon exercise of the
Private Placement Warrants and the fulfillment, of and compliance with, the
respective terms hereof and thereof by the Company, do not and will not as of
each Closing Date (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s capital stock or assets under, (d) result in a violation of, or (e)
require any authorization, consent, approval, exemption or other action by or
notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to, the second amended and restated
certificate of incorporation of the Company or the amended and restated bylaws
of the Company (in effect on the date hereof or as may be amended prior to
completion of the Public Offering), or any material law, statute, rule or
regulation to which the Company is subject, or any agreement, order, judgment or
decree to which the Company is subject, except for any filings required after
the date hereof under federal or state securities laws.

 

C.                  Title to Securities. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, the Class A
shares issuable upon exercise of the Private Placement Warrants will be duly and
validly issued, fully paid and nonassessable. Upon issuance in accordance with,
and payment pursuant to, the terms hereof and the Warrant Agreement, the
Purchaser will have good title to the Private Placement Warrants and the Class A
shares issuable upon exercise of such Private Placement Warrants, free and clear
of all liens, claims and encumbrances of any kind, other than (i) transfer
restrictions hereunder and under the other agreements contemplated hereby, (ii)
transfer restrictions under federal and state securities laws, and (iii) liens,
claims or encumbrances imposed due to the actions of the Purchaser.

 

D.                  Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.



 



2

 

 

E.                   Regulation D Qualification. Neither the Company nor, to its
actual knowledge, any of its affiliates, members, officers, directors or
beneficial shareholders of 20% or more of its outstanding securities, has
experienced a disqualifying event as enumerated pursuant to Rule 506(d) of
Regulation D under the Securities Act.

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

 

A.                  Organization and Requisite Authority. The Purchaser
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

B.                  Authorization; No Breach.

 

(i)                  This Agreement constitutes a valid and binding obligation
of the Purchaser, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles (whether considered in a proceeding in
equity or law).

 

(ii)                The execution and delivery by the Purchaser of this
Agreement and the fulfillment of and compliance with the terms hereof by the
Purchaser does not and shall not as of each Closing Date (a) conflict with or
result in a breach by the Purchaser of the terms, conditions or provisions of,
(b) constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Purchaser’s equity or assets under, (d)
result in a violation of, or (e) require any authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
court or administrative or governmental body or agency pursuant to the
Purchaser’s organizational documents in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering, or any material
law, statute, rule or regulation to which the Purchaser is subject, or any
agreement, instrument, order, judgment or decree to which the Purchaser is
subject, except for any filings required after the date hereof under federal or
state securities laws.

 

C.                  Investment Representations.

 

(i)                  The Purchaser is acquiring the Private Placement Warrants
and, upon exercise of the Private Placement Warrants, the Class A shares
issuable upon such exercise (collectively, the “Securities”), for the
Purchaser’s own account, for investment purposes only and not with a view
towards, or for resale in connection with, any public sale or distribution
thereof.

 

(ii)                The Purchaser is an “accredited investor” as such term is
defined in Rule 501(a)(3) of Regulation D, and the Purchaser has not experienced
a disqualifying event as enumerated pursuant to Rule 506(d) of Regulation D
under the Securities Act.

 

(iii)              The Purchaser understands that the Securities are being
offered and will be sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations and warranties of the Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Purchaser to acquire such Securities.

 

(iv)               The Purchaser did not decide to enter into this Agreement as
a result of any general solicitation or general advertising within the meaning
of Rule 502(c) of Regulation D under the Securities Act.

 

(v)                The Purchaser has been furnished with all materials relating
to the business, finances and operations of the Company and materials relating
to the offer and sale of the Securities which have been requested by the
Purchaser. The Purchaser has been afforded the opportunity to ask questions of
the executive officers and directors of the Company. The Purchaser understands
that its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

(vi)               The Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities by the Purchaser nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 



3

 

 

(vii)             The Purchaser understands that: (a) the Securities have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (1) subsequently registered thereunder or (2) sold in reliance on an
exemption therefrom; and (b) except as specifically set forth in the
Registration Rights Agreement, neither the Company nor any other person is under
any obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. In this regard, the Purchaser understands that the SEC has taken the
position that promoters or affiliates of a blank check company and their
transferees, both before and after an initial Business Combination, are deemed
to be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 

(viii)           The Purchaser has such knowledge and experience in financial
and business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investments in the Securities.

 

(ix)               The Purchaser understands that the Private Placement Warrants
shall bear the legend substantially in the form set forth in the Warrant
Agreement.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A.                  Representations and Warranties. The representations and
warranties of the Company contained in Section 2 shall be true and correct at
and as of such Closing Date as though then made.

 

B.                  Performance. The Company shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before such Closing
Date.

 

C.                  No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.                  Warrant Agreement and Registration Rights Agreement. The
Company shall have entered into the Warrant Agreement, in the form of Exhibit A
hereto, and the Registration Rights Agreement, in the form of Exhibit B hereto,
in each case on terms satisfactory to the Purchaser.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 

A.                  Representations and Warranties. The representations and
warranties of the Purchaser contained in Section 3 shall be true and correct at
and as of such Closing Date as though then made.

 

B.                  Performance. The Purchaser shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C.                  Corporate Consents. The Company shall have obtained the
consent of its Board of Directors authorizing the execution, delivery and
performance of this Agreement and the Warrant Agreement and the issuance and
sale of the Private Placement Warrants hereunder.

 

D.                  No Injunction. No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 



4

 

 

E.                   Warrant Agreement. The Company shall have entered into the
Warrant Agreement with a warrant agent on terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after
December 31, 2020 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement on
Form S-1 the Company has filed with the SEC, under the Securities Act.

 

Section 9. Miscellaneous.

 

A.                  Successors and Assigns. Except as otherwise expressly
provided herein, all covenants and agreements contained in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof.

 

B.                  Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

C.                  Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, none of which need contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same agreement.

 

D.                  Descriptive Headings; Interpretation. The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement. The use of the word “including”
in this Agreement shall be by way of example rather than by limitation.

 

E.                   Governing Law. This Agreement shall be deemed to be a
contract made under the laws of the State of New York and for all purposes shall
be construed in accordance with the internal laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the laws of another jurisdiction.

 

F.                   Amendments. This Agreement may not be amended, modified or
waived as to any particular provision, except by a written instrument executed
by all parties hereto.

 

[Signature page follows]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       FOLEY TRASIMENE ACQUISITION CORP.     By: /s/ Michael L.
Gravelle     Name: Michael L .Gravelle     Title:   General Counsel and
Corporate Secretary         PURCHASERS:      

TRASIMENE CAPITAL FT, LP



      By its General Partner,   Trasimene Capital FT, LLC       By: /s/ Michael
L. Gravelle     Name: Michael L .Gravelle     Title:   General Counsel and
Corporate Secretary       BILCAR FT, LP      



By its General Partner,
Bilcar FT, LLC

      By: Member       By: /s/ Michael L. Gravelle     Name: Michael L. Gravelle
    Title:   General Counsel and Corporate Secretary

 

[Signature Page to Private Placement Warrants Purchase Agreement]

 



 

 

 

Exhibit A

Warrant Agreement



 



A-1

 

 

Exhibit B

Registration Rights Agreement

 



B-1

